Case 1:17-cv-23202-RNS Document 54 Entered on FLSD Docket 04/15/2019 Page 1 of 2



                            United States District Court
                                      for the
                            Southern District of Florida

   Sharon Weinstock, et al.,              )
   Plaintiffs,                            )
                                          )
   v.                                     ) Civil Action No. 17-23202-Civ-Scola
                                          )
   Mousa Mohammed Abu Marzook,            )
   Defendant.                             )

                                     Judgment
         For the reasons set forth in the Final Default Judgment entered on April
  3, 2019 (ECF No. 51), it is hereby ORDERED and ADJUDGED that this Court
  GRANTS Plaintiffs’ Motion for Default Judgment against Defendant Mousa
  Mohammed Abu Marzook (a/k/a “Musa Abu Marzook,” “Mousa Abu Marzook,”
  “Musa Abu Marzouk,” “Abu Omar,” or “Abu Umar”).
         The Court hereby enters judgment against Defendant in the amounts
  specified below, for a total compensatory damages award of $26,291,000, which
  is trebled pursuant to the Antiterrorism Act, 18 U.S.C. § 2333(a) for a total award
  of $78,873,000. Specifically:
         1. Sharon Weinstock is awarded $5,000,000 in compensatory damages.
            This amount is trebled pursuant to the Antiterrorism Act, 18 U.S.C.
            §2333(a), for a total award of $15,000,000 to Sharon Weinstock.
         2. The Estate of Dov Weinstock is awarded $5,000,000 in compensatory
            damages. This amount is trebled pursuant to the Antiterrorism Act, 18
            U.S.C. §2333(a), for a total award of $15,000,000 to the Estate of Dov
            Weinstock.
         3. Moshe Weinstock is awarded $2,500,000 in compensatory damages.
            This amount is trebled pursuant to the Antiterrorism Act, 18 U.S.C.
            §2333(a), for a total award of $7,500,000 to Moshe Weinstock.
         4. Geula Weinstock is awarded $2,500,000 in compensatory damages.
            This amount is trebled pursuant to the Antiterrorism Act, 18 U.S.C.
            §2333(a), for a total award of $7,500,000 to Geula Weinstock.
         5. Aryeh Weinstock is awarded $2,500,000 in compensatory damages.
            This amount is trebled pursuant to the Antiterrorism Act, 18 U.S.C.
            §2333(a), for a total award of $7,500,000 to Aryeh Weinstock.
         6. Chaim Mishael Weinstock is awarded $2,500,000 in compensatory
            damages. This amount is trebled pursuant to the Antiterrorism Act, 18
Case 1:17-cv-23202-RNS Document 54 Entered on FLSD Docket 04/15/2019 Page 2 of 2



           U.S.C. §2333(a), for a total award of $7,500,000 to Chaim Mishael
           Weinstock.
        7. The Estate of Rabbi Simon Dolgin is awarded $2,500,000 in
           compensatory damages. This amount is trebled pursuant to the
           Antiterrorism Act, 18 U.S.C. §2333(a), for a total award of $7,500,000
           to the Estate of Rabbi Simon Dolgin.
        8. The Estate of Shirley Dolgin is awarded $2,500,000 in compensatory
           damages. This amount is trebled pursuant to the Antiterrorism Act, 18
           U.S.C. §2333(a), for a total award of $7,500,000 to the Estate of Shirley
           Dolgin.
        9. The Estate of Yitzchak Weinstock is awarded $1,291,000 in
           compensatory damages. This amount is trebled pursuant to the
           Antiterrorism Act, 18 U.S.C. §2333(a), for a total award of $3,873,000
           to the Estate of Yitzchak Weinstock.

        Done and ordered in chambers at Miami, Florida, on April 15, 2019.


                                             _______________________________
                                             Robert N. Scola, Jr.
                                             United States District Judge
